Citation Nr: 0600846	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-20 774	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968, including service in Vietnam.  This case comes before 
the Board of Veterans' Appeals (the Board) on appeal from a 
February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).  The 
veteran provided testimony at a personal hearing before the 
Board that was conducted at the RO in March 2005.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

With regard to disabilities which a veteran attributes to 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
specified time period.  38 C.F.R. § 3.307(a)(6)(iii).  The 
diseases in question include diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

A review of the claims file reveals medical opinions both for 
and against the veteran's claim for service connection for 
Type II diabetes mellitus due to exposure to Agent Orange.  
When examined by a VA staff physician in May 2003, it was 
noted that an insulin C-peptide test had been requested to 
determine whether the veteran had Type I or Type II diabetes.  
The VA physician said that if the veteran had Type I 
diabetes, the results of the test would be "essentially 
nil" since Type I diabetes produces essentially no 
endogenous insulin.  Although a C-peptide test conducted in 
June 2003 showed a value of less than 0.6 ug/ml, with a 
reference range of 0-4, it is unclear if this result is 
considered essentially nil because there is no physician's 
opinion on file interpreting the results of the C-peptide 
test.


Consequently, the Board finds that additional development is 
needed prior to Board adjudication.  Accordingly, this case 
is remanded for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
Type II diabetes.  After obtaining any 
necessary authorization from the veteran 
for the release of any private medical 
records, the RO should obtain and 
associate with the file all records that 
are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  After the above have been completed, 
the RO should arrange for review of the 
veteran's claims file by a VA physician 
with appropriate expertise to determine 
whether the veteran has Type I or Type 
II diabetes based on the claims file as 
a whole, to especially include the June 
2003 C-peptide test results.  The 
physician must provide a written 
statement on whether it is as likely as 
not that the veteran has Type II 
diabetes mellitus.  The opinion must 
include supporting rationale and must be 
associated with the claims file.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the appellant's 
claims of entitlement to service 
connection for Type II diabetes mellitus 
due to exposure to Agent Orange.  If the 
issue continues to be denied, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 


